16-3440 (L)
   Rivera Moncada v. Sessions
                                                                       BIA
                                                              Montante, IJ
                                                              A205 152 850
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 5th day of October, two thousand eighteen.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            ROSEMARY S. POOLER,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   EIDER FREDY RIVERA MONCADA, AKA
   LEONARDO TEJUCA, AKA ELDER FREDY
   RIVERA MONCADA, AKA EIDER FREDDY
   RIVERA MONCADA, AKA ELDER FREDDY
   RIVERA MONCADA,
            Petitioner,

                v.                                       16-3440(L);
                                                         17-1505(Con)
                                                         NAC
   JEFFERSON B. SESSIONS III,
   UNITED STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________
FOR PETITIONER:            Lisa D. Mendel, Laura M. Conley,
                           Meyers & Meyers, LLP, Albany,
                           NY.

FOR RESPONDENT:            Chad A. Readler, Principal
                           Deputy Assistant Attorney
                           General; Anthony P. Nicastro,
                           Assistant Director; Linda Y.
                           Cheng, Trial Attorney, Office of
                           Immigration Litigation, United
                           States Department of Justice,
                           Washington, DC.

FOR AMICUS CURIAE:         John E. Willshire, Nancy Kelly,
                           Harvard Immigration & Refugee
                           Clinic of Greater Boston Legal
                           Services, Boston, MA.

    UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is

hereby ORDERED, ADJUDGED, AND DECREED that the motion for

leave to file an amicus curiae brief and the petitions for

review are GRANTED, the BIA’s orders are VACATED, and the

case is REMANDED to the BIA for further proceedings

consistent with this opinion.

    Petitioner Eider Fredy Rivera Moncada, a native and

citizen of Colombia, seeks review of a September 12, 2016

decision of the BIA affirming a December 8, 2014 decision

of an Immigration Judge (“IJ”) denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”), In re Eider Fredy


                                2
Rivera Moncada, No. A205 152 850 (B.I.A. Sept. 12, 2016),

aff’g No. A205 152 850 (Immig. Ct. Buffalo Dec. 8, 2014),

and an April 13, 2017 decision of the BIA denying his

motion to reopen his removal proceedings, In re Eider Fredy

Rivera Moncada, No. A205 152 850 (B.I.A. Apr. 13, 2017). We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, “we review the

IJ’s and the BIA’s decisions together.” Wangchuck v. Dep’t

of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006). The

applicable standards of review are well established. See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).

    An individual like Rivera Moncada may establish asylum

eligibility by demonstrating a well-founded fear of

persecution, which is a “subjective fear that is

objectively reasonable.” Dong Zhong Zheng v. Mukasey, 552
F.3d 277, 284 (2d Cir. 2009) (internal quotation marks

omitted); see 8 U.S.C. § 1101(a)(42); 8 C.F.R.

§ 1208.13(b)(2); see also Y.C. v. Holder, 741 F.3d 324, 332

(2d Cir. 2013) (“For an asylum claim, the applicant must




                             3
show a reasonable possibility of future persecution.”

(internal quotation marks omitted)).

    Here, Rivera Moncada claimed eligibility for asylum

based on a fear of future persecution by Los Cartagena, a

Colombian drug cartel. Although Rivera Moncada’s brother

was shot by the gang and the family received numerous

threatening phone calls and was subjected to other

harassing behavior, the IJ concluded that Rivera Moncada’s

fear was not objectively reasonable. In support of this

conclusion, the IJ observed that Rivera Moncada had not

received any threats since coming to the United States in

2011 and his similarly-situated family members have

remained in Colombia unharmed. Having found that Rivera

Moncada failed to meet his burden for asylum, the IJ

concluded that he necessarily failed to meet the higher

burdens for withholding of removal and CAT relief. See

Y.C., 741 F.3d at 335. The BIA affirmed, relying on the

same grounds identified by the IJ.

    Rivera Moncada subsequently filed a motion for the BIA

to reopen his case, citing ineffective assistance of

counsel. The BIA denied the motion, concluding that Rivera

Moncada had failed to establish his prima facie eligibility


                             4
for asylum. See INS v. Abudu, 485 U.S. 94, 104 (1988). This

conclusion relied on the same two premises that underpinned

the BIA’s earlier disposition—the absence of new threats

since Rivera Moncada moved to the United States and the

fact that his family in Colombia remained unharmed. We

review the denial of a motion to reopen for abuse of

discretion. Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69

(2d Cir. 2008).

    We are dubious of the IJ and the BIA’s analysis for

multiple reasons, most notably because neither the IJ nor

the BIA identified any authority requiring petitioners to

adduce evidence that threats continued after they relocated

to the United States, and this Court has previously made

clear that physical harm to a petitioner or his family is

not a requirement for claims based on fear of future

persecution, see Sotelo-Aquije v. Slattery, 17 F.3d 33, 37

(2d Cir. 1994).

     More significantly, the IJ and the BIA both relied on

case law that appears to have been superseded by the

Attorney General’s decision in Matter of A-B-, which offers

substantial new guidance on the viability of asylum “claims

by aliens pertaining to . . . gang violence.” 27 I&N Dec.


                             5
316, 320 (A.G. 2018) (interim decision). In particular, the

decision addresses the circumstances in which gang violence

qualifies as persecution. Id. at 337 (explaining that

“persecution involves an intent to target a belief or

characteristic” and stating that “private criminals are

motivated more often by greed or vendettas than by an

intent to overcome the protected characteristic of the

victim” (internal quotation marks and brackets omitted)).

    This Court, like the BIA, applies the law as it exists

at the time of decision. See Parker v. Time Warner Entm’t

Co., 331 F.3d 13, 20 (2d Cir. 2003). And, where, as here,

intervening immigration decisions from the executive branch

alter the applicable legal standards, we have previously

exercised our discretion to remand the matter to the BIA to

apply the new standards in the first instance. See Biao

Yang v. Gonzales, 496 F.3d 268, 278 (2d Cir. 2007)

(concluding that an intervening BIA decision articulated a

new standard for finding an asylum petition frivolous and

“the most prudent course of action is to remand these cases

for the BIA”). Recognizing the wisdom of this practice, we

take the same tack here and remand this case “for the BIA




                             6
to interpret and apply the standards it set forth in

[Matter of A-B-] in the first instance.” Id.

    For the foregoing reasons, the motion to file an amicus

brief and the petitions for review are GRANTED, the BIA’s

orders are VACATED, and the case is REMANDED to the BIA for

further proceedings consistent with this opinion.

                       FOR THE COURT:
                       Catherine O’Hagan Wolfe, Clerk




                             7